Exhibit 10.1

D. HUNT HAWKINS

AGREEMENT

WITH

STEIN MART, INC.

This Agreement (this “Agreement”) entered into in the City of Jacksonville and
State of Florida between Stein Mart, Inc., a Florida corporation and its
divisions, subsidiaries and affiliates (the “Company”), and D. Hunt Hawkins
(“Executive”), is made as of September 16, 2006 (the “Effective Date”).

In consideration of the promises and mutual covenants contained herein, the
parties, intending to be legally bound, agree as follows:

SECTION 1. TERM OF EMPLOYMENT

(a) Term. The Company agrees to employ Executive, and Executive agrees to be
employed by the Company, for a period of three (3) year(s) beginning on the
Effective Date (the “Term”). The Term will be extended for successive one-year
periods starting on the second anniversary of the Effective Date and on each
subsequent anniversary date, unless Executive or the Company cancels the
automatic extension by providing written notice to the other at least 120 days
prior to the anniversary date.

SECTION 2. DEFINITIONS

“Board of Directors” means the Board of Directors of Stein Mart, Inc. and any of
its divisions, affiliates or subsidiaries.

“Cause” means the occurrence of any one or more of the following:

(a) Executive has been convicted of, or pleads guilty or nolo contendere to, a
felony involving dishonesty, theft, misappropriation, embezzlement, fraud crimes
against property or person, or moral turpitude which negatively impacts the
Company; or

(b) Executive intentionally furnishes materially false, misleading, or omissive
information to the Company or persons to whom the Executive reports; or

(c) Executive intentionally fails to fulfill any assigned responsibilities for
compliance with the Sarbanes-Oxley Act of 2002 or violates the same; or

(d) Executive intentionally and wrongfully damages material assets of the
Company; or

(e) Executive intentionally and wrongfully discloses material Confidential
Information of the Employer; or

(f) Executive intentionally and wrongfully engages in any competitive activity
which would constitute a material breach of the duty of loyalty; or

(g) Executive intentionally breaches any stated material employment policy or
any material provision of the Company’s Ethics Policy, or



--------------------------------------------------------------------------------

(h) Executive intentionally commits a material breach of this Agreement, or

(i) Executive intentionally engages in acts or omissions which constitute
failure to follow reasonable and lawful directives of the Company, provided,
however, that such acts or omissions are not cured within five (5) days
following the Company’s giving notice to Executive that the Company considers
such acts or omissions to be “Cause” under this Agreement.

No act, or failure to act, on the part of Executive shall be deemed
“intentional” if it was due primarily to an error in judgment or negligence, but
shall be deemed “intentional” only if done, or omitted to be done, by the
Executive not in good faith and without reasonable belief that his action or
omission was in or not opposed to the best interests of the Company. Failure to
meet performance standards or objectives shall not constitute Cause for purposes
hereof.

“Change of Control” means the occurrence of any of the following: (a) the
acquisition of more than 50% of the value or voting power of the Company’s stock
by a person or group in a transaction or a series of related transactions;
(b) the acquisition in a period of twelve months or less of at least 35% of the
Company’s stock by a person or group in a transaction or a series of related
transactions; (c) the replacement of a majority of the Company’s board in a
period of twelve months or less by directors who were not endorsed by a majority
of the current board members; or (d) the acquisition in a period of twelve
months or less of 40% or more of the Company’s assets by an unrelated entity.

“Compensation Committee” means the Company’s Compensation Committee or, if no
such committee exists, the term Compensation Committee shall mean the Company’s
Board of Directors.

“Competing Business” means any business which (i) at the time of determination,
is substantially similar to the whole or a substantial part of the business
conducted by the Company or any of its divisions or affiliates; (ii) at the time
of determination, is operating a store or stores which, during its or their
fiscal year preceding the determination, had aggregate net sales, including
sales in leased and licensed departments, in excess of $10,000,000, if such
store or any such stores is or are located in a city or within a radius of 25
miles from the outer limits of a city where the Company, or any of its divisions
or affiliates, is operating a store or stores which, during their fiscal year
preceding the determination, had aggregate net sales, including sales in leased
and licensed departments, in excess of $10,000,000; and (iii) had aggregate net
sales at all locations, including sales in leased and licensed departments and
sales by its divisions and affiliates, during its fiscal year preceding that in
which the Executive first rendered personal services thereto, in excess of
$25,000,000.

“Disability” shall mean Executive’s incapacity due to physical or mental illness
or cause, which results in the Executive being unable to perform his duties with
Company on a full-time basis for a period of six (6) consecutive months. Any
dispute as to disability shall be conclusively determined by written opinions
rendered by two qualified physicians, one selected by Executive, and one
selected by Company.

“Earned Bonus” means the bonus paid, if any, pursuant to the Company’s incentive
compensation plans in effect from time to time. Earned Bonus shall be prorated
based on the ratio of the number of days during such year that Executive was
employed to 365.

“Good Reason” means the occurrence of any one or more of the following:

 

(i) a material and continuing failure to pay to Executive compensation and
benefits (as described in Section 4) that have been earned, if any, by
Executive, except failure to pay or provide compensation or benefits that are in
dispute between the Company and the Executive unless such failure continues
following the resolution of such dispute; or

 

2



--------------------------------------------------------------------------------

(ii) a material reduction in Executive’s compensation or benefits (as described
in Section 4) which is materially more adverse to the Executive than similar
reductions applicable to other executives of a similar level of status within
the Company as Executive; or

 

(iii) The assignment to Executive of duties which results in a material
diminution in such position, authority, duties or responsibilities and which
could reasonably be believed to be demeaning, excluding any isolated and
inadvertent action not taken in bad faith and which is remedied by the Company
within fifteen (15) days after receipt of notice thereof given by Executive; or

 

(iv) Any failure by the Company to comply with any of the material provisions of
this Agreement and which is not remedied by the Company within thirty (30) days
after receipt of notice thereof given by Executive; or

 

(v) any requirement that Executive perform duties that, in the good faith
professional judgment of Executive, after consultation with the Board of
Directors of the Company, are inconsistent with ethical or lawful business
practices; or

 

(vi) Executive’s being required to relocate to a principal place of employment
more than one-hundred (100) miles from his current principal place of employment
in Jacksonville, Florida during the Term unless the Company shall pay all
reasonable costs and expenses related thereto.

Provided, however, after a Change of Control, the term “Good Reason” shall also
mean any restructuring or reassignment of any of the Executive’s
responsibilities, in a manner that diminishes them or is materially adverse to
the Executive, from that which was in effect at the time of the Change of
Control.

“Termination Date” means the last day Executive actively provides services to
Company or written notice by the Board of Directors or Chief Executive Officer
of the last date Executive is to be employed, whichever is earlier.

SECTION 3. TITLE, POWERS AND RESPONSIBILITIES

(a) Title. Executive shall be the Executive Vice President, Operations of the
Company or such other title as designated by the Chief Executive Officer or the
Company’s Board of Directors.

(b) Powers and Responsibilities.

 

(i) Executive shall use Executives best efforts to faithfully perform the duties
of his employment and shall perform such duties as are usually performed by a
person serving in Executive’s position with a business similar in size and scope
as the Company and such other additional duties as may be prescribed from time
to time by the Company which are reasonable and consistent with the Company’s
operations, taking into account officer’s expertise and job responsibilities.
Executive agrees to devote Executive’s full business time and attention to the
business and affairs of the Company. Executive shall serve on such boards and in
such offices of the Company or its subsidiaries as the Company’s Board of
Directors reasonably requests.

 

(ii) Executive, as a condition to his employment under this Agreement,
represents and warrants that he can assume and fulfill responsibilities
described in Section 3(b)(i) without any risk of violating any non-compete or
other restrictive covenant or other agreement to which he is a party. During the
Employment Term Executive shall not enter into any agreement that would
preclude, hinder or impair his ability to fulfill responsibilities described in
Section 3(b)(i) specifically or this Agreement generally.

 

3



--------------------------------------------------------------------------------

SECTION 4. COMPENSATION AND BENEFITS

(a) Annual Base Salary. Executive’s base salary shall be $355,000.00 per year
(“Annual Base Salary”), which amount may be periodically reviewed at the
discretion of the Compensation Committee. The Annual Base Salary shall be
payable in accordance with the Company’s standard payroll practices and policies
and shall be subject to such withholdings as required by law or as otherwise
permissible under such practices or policies.

(b) Earned Bonus. Executive shall be eligible to receive an Earned Bonus.
Nothing in this Section 4(b) guarantees that any Earned Bonus will be paid.

(c) Employee Benefit Plans. Executive shall be entitled to receive the benefits
described in Schedule A attached hereto, if and for as long as the Company
sponsors such plans and such plans remain in effect for other executives with
the same level of status as Executive.

(d) Stock Options. The Board of Directors, in its discretion, may grant rights
to Executive under the Stein Mart, Inc. Omnibus Plan (the “Option Plan”) on
terms set by the Board of Directors.

(e) Deferred Compensation. Executive will participate in the Stein Mart
Executive Deferred Compensation Plan (the “Deferred Compensation Plan”). The
Company reserves the right to alter, modify, revise or eliminate the Deferred
Compensation Plan provided that any such change to the terms will apply to
Executive and similarly situated participants.

(f) Vacation, Holidays and Salary Continuation. Executive shall receive a total
of 27 days of paid vacation, or holidays on a pro rata basis during any 365 day
period of the Term pro rata. The amount may be adjusted in accordance with the
Company’s standard policy or as directed by the Company’s Board of Directors.
Any vacation or holiday leave time not used during any 365 day period of the
Term will not carry forward to the next 365 period and will be forfeited.
Executive will also participate in the Company’s Management Salary Continuation
Plan as in effect from time to time. The Company reserves the right to alter,
modify, revise or eliminate the Management Salary Continuation Plan provided
that any such change to the terms will apply to Executive and similarly situated
participants.

(g) Expense Reimbursements. Executive shall have the right to expense
reimbursements in accordance with the Company’s standard policy on expense
reimbursements as in effect from time to time.

(h) Indemnification. With respect to Executive’s acts or failures to act during
his employment in his capacity as an officer, employee or agent of the Company,
Executive shall be entitled to indemnification from the Company, and to
liability insurance coverage (if any), on the same basis as other officers of
the Company. Executive shall be indemnified by Company, and Company shall pay
Executive’s related expenses when and as incurred, all to the full extent
permitted by law. Subject to applicable law, the Company reserves the right to
discontinue indemnification in the event the Company determines that the
Executive has breached this Agreement or the Executive has or intends to advance
a business or legal position contrary to the Company’s interests.
Notwithstanding the foregoing, Executive shall not be entitled to any
indemnification if a judgment or other final adjudication establishes that any
act or omission of Executive was material to the cause of action so adjudicated
and that such act or omission constituted: (i) a criminal violation, unless
Executive had reasonable cause to believe that Executive’s conduct was lawful or
had no reasonable cause to believe that such conduct was unlawful, (ii) a
transaction from which Executive derived an improper personal benefit, or
(iii) willful misconduct or a conscious disregard for the best interests of the
Company.

 

4



--------------------------------------------------------------------------------

(i) Automobile Allowance. The Company will pay Executive $1,100 per month (paid
quarterly) which shall be used for the lease, purchase, maintenance and/or
operation of a vehicle that Executive is to use for business travel or may use
for personal travel. Executive shall be solely responsible for any taxes
associated with the automobile allowance afforded to him.

(j) Other Perquisites. The Company will provide Executive with such other
perquisites as may be made generally available to the highest level of senior
executives of the Company.

SECTION 5. TERMINATION OF EMPLOYMENT

(a) General. The Board of Directors shall have the right to terminate
Executive’s employment and this Agreement at any time with or without Cause, and
Executive shall have the right to terminate his employment and this Agreement at
any time with or without Good Reason; provided that obligations under this
Section 5, Section 6 and Section 7 shall survive termination of the Agreement.
The Board of Directors may delegate its powers to terminate the Executive to the
persons to whom the Executive reports.

(b) Termination by Board of Directors without Cause or by Executive for Good
Reason. If (i) the Board of Directors terminates Executive’s employment without
Cause, or (ii) Executive resigns for Good Reason, then in either of those
circumstances, the Company’s only obligation to Executive under this Agreement
(except as provided in §5(f) hereof) shall be to pay Executive his earned but
unpaid base salary, if any, up to the Termination Date, plus 200% of his current
total Annual Base Salary as specified in Section 4(a) (subject to such
withholdings as required by law) payable in thirty-six (36) equal semi-monthly
installments beginning not earlier than six (6) months following the Termination
Date and continuing for eighteen (18) consecutive months thereafter (the two
year period following the Termination Date is call the “Post Termination Payment
Period”) During the Post Termination Payment Period the Executive shall also
continue to receive, at the Company’s cost, medical, dental, life and accident
and disability insurance with coverage consistent with the lesser of (i) the
coverage in effect at Executive’s termination, or (ii) the coverage in effect
from time to time as applied to persons in positions similar to the position
held by Executive at the time of termination.

(c) Termination by the Board of Directors for Cause or by Executive without Good
Reason. If the Board of Directors of the Company terminates Executive’s
employment for Cause or Executive resigns without Good Reason, the Company’s
only obligation to Executive under this Agreement shall be to pay Executive his
earned but unpaid Annual Base Salary, if any, up to the Termination Date. The
Company shall only be obligated to make such payments and provide such benefits
under any employee benefit plan, program or policy in which Executive was a
participant as are explicitly required to be paid to Executive by the terms of
any such benefit plan, program or policy following the Termination Date.

(d) Termination for Disability. Subject to the definitions and requirements of
Section 2 (“Disability”), after six (6) consecutive months of such disability
leave of absence, Executive’s service may be terminated by Company. In the event
Executive is terminated from employment due to Disability, the Company shall:

(1) pay Executive his Annual Base Salary through the end of the month in which
his employment terminates as soon as practicable after his employment
terminates;

(2) pay Executive his Earned Bonus, pro rata and if any, for the fiscal year in
which such termination of employment occurs;

(3) pay Executive an additional nine (9) months of compensation at the
then-Annual Base Salary;

 

5



--------------------------------------------------------------------------------

(4) pay or cause the payment of benefits to which Executive is entitled under
the terms of any disability plan of the Company covering the Executive at the
time of such Disability:

(5) pay premiums for COBRA coverage as provided in Section 5(g); and

(6) make such payments and provide such benefits as otherwise called for under
the terms of each other employee benefit plan, program and policy in which
Executive was a participant; provided no payments made under Section 5(d)(2) or
Section 5(d)(3) shall be taken into account in computing any payments or
benefits described in this Section 5(d)(4).

(7) in the event the Executive has any options or restricted shares (but
excluding “performance shares” which shall be governed by the terms set forth in
the grant as to such shares) which are not vested on the date of termination for
Disability, then pay to the executive (i) as to any unvested options, the net
value of the excess, if any, of the closing price of the Company’s shares on the
NASDAQ for the day on which the Disability occurred and the exercise price of
such unvested options multiplied by the number of shares subject to options
which failed to vest; and (ii) as to any unvested restricted shares, the value
of the closing price of the Company’s shares on the NASDAQ for the day on which
the Disability occurred multiplied by the number of restricted shares, if any,
which failed to vest due to such termination of employment for Disability.

Notwithstanding the Executive’s Disability, during the period of Disability
leave, Executive shall be paid in full (net of insurance) as if he or she were
actively performing services. Executive agrees to simultaneously utilize
available leave under the Family and Medical Leave Act of 1993 during such
disability leave of absence. During the period of such Disability leave of
absence, the Board of Directors may designate someone to perform Executive’s
duties. Executive shall have the right to return to full-time service so long as
he is able to resume and faithfully perform his full-time duties.

(e) Death. (i) If Executive’s employment terminates as a result of his death,
the Company shall:

(1) pay to Executive’s designated beneficiaries or estate his Annual Base Salary
through the end of the month in which his employment terminates as soon as
practicable after his death;

(2) pay to Executive’s designated beneficiaries or estate his Earned Bonus, when
actually determined, for the year in which Executive’s death occurs, and

(3) make such payments and provide such benefits as otherwise called for under
the terms of each other employee benefit plan, program and policy in which
Executive was a participant; provided no payments made under Section 5(e)(2)
shall be taken into account in computing any payments or benefits described in
this Section 5(e)(3).

(4) in the event the Executive has any options or restricted shares (but
excluding “performance shares” which shall be governed by the terms set forth in
the grant as to such shares) which are not vested on the date of termination for
Death, then pay to the executive (i) as to any unvested options, the net value
of the excess, if any, of the closing price of the Company’s shares on the
NASDAQ for the day on which the Death occurred and the exercise price of such
unvested options multiplied by the number of shares subject to options which
failed to vest; and (ii) as to any unvested restricted shares, the value of the
closing price of the Company’s shares on the NASDAQ for the day on which the
Death occurred multiplied by the number of restricted shares, if any, which
failed to vest due to such termination of employment for Death.

 

6



--------------------------------------------------------------------------------

Any amounts payable to Executive under this Agreement which are unpaid at the
date of Executive’s death or payable hereunder or otherwise by reason of his
death, shall be paid in accordance with the terms of this Agreement to
Executive’s Estate.

(f) Change in Control. If a Change of Control occurs, then for a period
beginning on the occurrence of the change of Control and ending two years
following that occurrence (the “Post Change of Control Period”):

 

  (i) In addition to the other events constituting Good Reason under this
Agreement, the following shall also constitute Good Reason: if the Executive is
willing and able to continue employment with the Company but the Company
exercises its right to either not renew this Agreement as provided in
Section 1(a) hereof, or offers to renew this Agreement on terms materially less
favorable to the Executive than provided herein; provided, however, that notice
of exercise of the Executive’s termination for Good Reason must be received by
the Company during the Post Change of Control Period; and

 

  (ii) In the event of termination of the Executive’s employment with the
Company pursuant to §5(b) hereof either by the Company without cause, or by the
Executive for Good Reason, with notice of such termination given within the Post
Change of Control Period, then the Executive shall receive the following in a
lump sum payable in funds immediately available in Jacksonville, Florida not
earlier than six (6) months following the effective date of the Executive’s
termination of employment and not later than seven (7) months following the
effective date of the Executive’s termination of employment: (i) an amount equal
to the total of severance payments (other than continued insurance coverage)
provided under 5(b) of this agreement (and in lieu thereof), and (ii) an amount
equal to 200% of the Earned Bonus in the year of the Termination Date. For
purposes of this subsection (f) Earned Bonus shall not be prorated and shall be
an amount equal to “Target” bonus as defined in the Company’s incentive
compensation plan in effect from time to time.

(g) Benefit Continuation. Provided Executive is eligible for COBRA coverage, and
has not been terminated from employment for Cause or resigned without Good
Reason, then the Company shall pay the Executive’s COBRA premiums for a period
of eighteen months from the Termination Date in order to continue Executive’s
health insurance coverage and maintain such coverage in effect.

(h) Relinquishment of Corporate Positions. Executive shall automatically cease
to be an officer and/or director of the Company and its affiliates as of his
Termination Date.

(i) Payment of Benefits. If the Executive is terminated in accordance with
Section 5(b) (relating to termination without Cause or with Good Reason) or 5(f)
(relating to termination following a Change of Control):

(1) In addition to all other amounts payable to Executive under this Section 5,
the Executive shall be entitled to receive, upon written request, all benefits
payable to him under any of Company’s tax-qualified employee benefit plans and
any other plan, program or arrangement relating to deferred compensation,
retirement or other benefits including, without limitation, any profit sharing
plan, 401(k), employee stock ownership plan, or any plan established as a
supplement to any of the aforementioned plans or expressly provided by other
provisions of this Agreement, whether now existing or hereafter established
prior to the Termination Date, with additional service and benefit credits
(based on not less than the amount of salary and Earned Bonus Executive would
have received under this Agreement had his services not terminated) for periods
through the end of the then current Employment Term.

 

7



--------------------------------------------------------------------------------

(j) Limitation. Anything in this Agreement to the contrary notwithstanding,
Executive’s entitlement to or payments under any other plan or agreement shall
be limited to the extent necessary so that no payment to be made to Executive on
account of termination of his employment with the Company will be subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), as then in effect, but only if, by reason of such
limitation, Executive’s net after tax benefit shall exceed the net after tax
benefit if such reduction were not made. “Net after tax benefit” shall mean
(i) the sum of all payments and benefits that Executive is then entitled to
receive under any section of this Agreement or other plan or agreement that
would constitute a “parachute payment” within the meaning of Section 280G of the
Code, less (ii) the amount of federal income tax payable with respect to the
payments and benefits described in clause (i) above calculated at the maximum
marginal income tax rate for each year in which such payments and benefits shall
be paid to Executive (based upon the rate in effect for such year as set forth
in the Code at the time of the first payment of the foregoing), less (iii) the
amount of excise tax imposed with respect to the payments and benefits described
in clause (i) above by Section 4999 of the Code. Any limitation under this
Section I.A.1.a)(1)(a)(i)of Executive’s entitlement to payments shall be made in
the manner and in the order directed by Executive.

SECTION 6. COVENANTS BY EXECUTIVE

(a) Company Property. Upon the termination of Executive’s employment for any
reason, Executive shall promptly return all Company Property which had been
entrusted or made available to Executive by the Company. “Property” means all
records, files, memoranda, communication, reports, price lists, plans for
current or prospective business operations, customer lists, drawings, plans,
sketches, keys, codes, computer hardware and software and other property of any
kind or description prepared, used or possessed by Executive during Executive’s
employment by the Company (and any duplicates of any such Property) together
with any and all information, ideas, concepts, discoveries, processes,
intellectual property, inventions and the like conceived, made, developed or
acquired at any time by Executive individually or with others during Executive’s
employment which relate to the Company or its products or services or
operations. Concurrent with this Agreement Executive agrees to execute an
agreement governing and protecting the Company’s intellectual property, a copy
of which is attached as Exhibit B.

(b) Trade Secrets. Executive agrees that Executive shall hold in a fiduciary
capacity for the benefit of the Company and shall not directly or indirectly use
or disclose any Trade Secret that Executive may have acquired during the term of
Executive’s employment by the Company for so long as such information remains a
Trade Secret. “Trade Secret” means information, including, but not limited to,
technical or non-technical data, a formula, a pattern, a compilation, a program,
a device, a method, a technique, a drawing or a process that (1) derives
economic value, actual or potential, from not being generally known to, and not
being generally readily ascertainable by proper means by, other persons who can
obtain economic value from its disclosure or use and (2) is the subject of
reasonable efforts by the Company to maintain its secrecy. This Section 6(b) is
intended to provide rights to the Company which are in addition to, not in lieu
of, those rights the Company has under the common law or applicable statutes for
the protection of trade secrets.

(c) Confidential Information. During the Employment Term and continuing
thereafter indefinitely, Executive shall hold in a fiduciary capacity for the
benefit of the Company, and shall not directly or indirectly use or disclose,
any Confidential Information that Executive may have acquired (whether or not
developed or compiled by Executive and whether or not Executive is authorized to
have access to such information) during the term of, and in the course of, or as
a result of Executive’s employment by the Company without the prior written
consent of the Board of Directors unless and except to the extent that such
disclosure is (i) made in the ordinary course of Executive’s performance of his
duties under this Agreement or (ii) required by any subpoena or other legal
process (in which event Executive will give the Company prompt notice of such
subpoena or other legal process in order

 

8



--------------------------------------------------------------------------------

to permit the Company to seek appropriate protective orders). “Confidential
Information” means any secret, confidential or proprietary information possessed
by the Company or any of its subsidiaries or affiliates, including, without
limitation, trade secrets, customer or supplier lists, details of client or
consultant contracts, current and anticipated customer requirements, pricing
policies, price lists, market studies, business plans, operational methods,
marketing plans or strategies, advertising campaigns, information regarding
customers or suppliers, computer software programs (including object code and
source code), data and documentation data, base technologies, systems,
structures and architectures, inventions and ideas, past current and planned
research and development, compilations, devices, methods, techniques, processes,
financial information and data, business acquisition plans and new personnel
acquisition plans and the terms and conditions of this Agreement that has not
become generally available to the public.

(d) Non-Competition. Executive recognizes that his duties will entail the
receipt of Trade Secrets and Confidential Information as defined in this
Section 6. Those Trade Secrets and Confidential Information have been developed
by the Company at substantial cost and constitute valuable and unique property
of the Company. Accordingly, the Executive acknowledges that protection of Trade
Secrets and Confidential Information is a legitimate business interest.
Executive agrees not to compete with the Company during the Employment Term and
for a reasonable and limited period thereafter. Therefore, during the Employment
Term and for a period of two years thereafter, the Executive shall not have an
investment of $100,000.00 or more in a Competing Business (as defined herein)
and shall not render personal services to any such Competing Business in any
manner, including, without limitation, as owner, partner, director, trustee,
officer, employee, consultant or advisor thereof. If the Executive shall breach
the covenants contained in this NonCompetition provision, the Company shall have
no further obligation to make any payment to the Executive pursuant to this
Agreement and may recover from the Executive all such damages as it may be
entitled to at law or in equity. In addition, the Executive acknowledges that
any such breach is likely to result in irreparable harm to the Company. The
Company shall be entitled to specific performance of the covenants in this
Section 6, including entry of a temporary restraining order in state or federal
court, preliminary and permanent injunctive relief against activities in
violation of this Section 6, or both, or other appropriate judicial remedy, writ
or order, in addition to any damages and legal expenses which the Company may be
legally entitled to recover. Executive acknowledges and agrees that the
covenants in this Section 6 shall be construed as agreements independent of any
other provision of this Agreement or any other agreement between the Company and
Executive, and that the existence of any claim or cause of action by Executive
against the Company, whether predicated upon this Agreement or any other
agreement, shall not constitute a defense to the enforcement by the Company of
such covenants. The provisions of this subsection (d) shall not be applicable to
Executive if Executive is terminated from employment without Cause or the
Executive resigns from employment for Good Reason

(e) Non-Solicitation. During the Employment Term and for a period of two years
hereafter (such period is referred to as the “No Recruit Period”), the Executive
will not solicit, either directly or indirectly, any person that he knows or
should reasonably know to be an employee of the Company, whether any such
employees are now or hereafter through the No Recruit Period so employed or
engaged to terminate their employment with the Company. The foregoing is not
intended to limit any legal rights or remedies that any employee of the Company
may have under common law with regard to any interference by Executive at any
time with the contractual relationship the Company may have with any of its
employees.

(f) Reasonable and Continuing Obligations. Executive agrees that Executive’s
obligations under this Section 6 are obligations which will continue beyond the
date Executive’s employment terminates and that such obligations are reasonable,
fair and equitable in scope. The terms and duration are necessary to protect the
Company’s legitimate business interests and are a material inducement to the
Company to enter into this Agreement. Executive further acknowledges that the

 

9



--------------------------------------------------------------------------------

consideration for this Section 6 is his employment or continued employment.
Executive will not be paid any additional compensation during this Restricted
Period for application or enforcement of the restrictive covenants contained in
this Section 6.

(g) Work Product. The term “Work Product” includes any and all information,
programs, concepts, processes, discoveries, improvements, formulas, know-how and
inventions, in any form whatsoever, relating to the business or activities of
the Company, or resulting from or suggested by any work developed by the
Executive in connection with the Company, or by the Executive at the Company’s
request. Executive acknowledges that all Work Product developed during the Term
is property of the Company and accordingly, Executive does hereby irrevocably
assign all Work Product developed by the Executive to the Business Manager and
agrees: (a) to assign to the Business Manager, free from any obligation of the
Company, all of the Executive’s right, title and interest in and to Work Product
conceived, discovered, researched, or developed by the Executive either solely
or jointly with others during the term of this Agreement and for three
(3) months after the termination or nonrenewal of this Agreement; and (b) to
disclose to the Company promptly and in writing such Work Product upon the
Executive’s acquisition thereof.

SECTION 7. MISCELLANEOUS

(a) Notices. Notices and all other communications shall be in writing and shall
be deemed to have been duly given when personally delivered or when mailed by
United States registered or certified mail. Notices to the Company shall be sent
to:

STEIN MART, INC

Attention: Hunt Hawkins

1200 Riverplace Boulevard, 5th Floor

Jacksonville, FL 32207

Facsimile: (904) 346-1297

Notices and communications to Executive shall be sent to the address Executive
most recently provided to the Company.

(b) No Waiver. No failure by either the Company or Executive at any time to give
notice of any breach by the other of, or to require compliance with, any
condition or provision of this Agreement shall be deemed a waiver of any
provisions or conditions of this Agreement.

(c) Governing Law. This Agreement shall be governed by Florida law without
reference to the choice of law principles thereof. Any litigation that may be
brought by either the Company or Executive involving the enforcement of this
Agreement or any rights, duties, or obligations under this Agreement, shall be
brought exclusively before a court of competent jurisdiction in and for Duval
County, Florida.

(d) Assignment. This Agreement shall be binding upon and inure to the benefit of
the Company and any successor in interest to the Company or any segment of such
business. The Company may assign this Agreement to any affiliate or successor
that acquires all or substantially all of the assets and business of the Company
or a majority of the voting interests of the Company. The Company will require
any successor (whether direct or indirect, by operation of law, by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of Company) to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that Company would be
required to perform it if no such succession had taken place. As used in this

 

10



--------------------------------------------------------------------------------

Agreement, “Company” shall mean Company as defined above and, unless the context
otherwise requires, any successor to its business and/or assets as aforesaid
which assumes and agrees to perform this Agreement by operation of law, or
otherwise. Executive’s rights and obligations under this Agreement are personal
and shall not be assigned or transferred.

(e) Other Agreements. This Agreement replaces and merges any and all previous
agreements and understandings regarding all the terms and conditions of
Executive’s employment relationship with the Company, and this Agreement
constitutes the entire agreement between the Company and Executive with respect
to such terms and conditions.

(f) Amendment. No amendment to this Agreement shall be effective unless it is in
writing and signed by the Company and by Executive.

(g) Invalidity and Severability. If any part of this Agreement is held by a
court of competent jurisdiction to be invalid or otherwise unenforceable, the
remaining part shall be unaffected and shall continue in full force and effect,
and the invalid or otherwise unenforceable part shall be deemed not to be part
of this Agreement.

(h) Litigation. In the event that either party to this Agreement institutes
litigation against the other party to enforce his or its respective rights under
this Agreement, each party shall pay its own costs and expenses incurred in
connection with such litigation. As a material part of the consideration for
this Agreement, BOTH PARTIES HERETO WAIVE ANY RIGHT TO A TRIAL BY A JURY in the
event of any litigation arising from this Agreement.

(i) Counterparts. This Agreement may be executed in counterparts each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

(j) Executive Reclusal. Executive shall recluse himself from all deliberations
of the Board regarding this Agreement, Executive’s employment by the Company or
related matters.

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement
effective as of the Effective Date.

 

STEIN MART, INC.     D. Hunt Hawkins By:  

/s/ Michael D. Fisher

   

/s/ D. Hunt Hawkins

Name:   Michael D. Fisher     Title:   President and Chief Executive Officer    
Date:   September 22, 2006     Date:  September 22, 2006

 

11



--------------------------------------------------------------------------------

SCHEDULE A

BENEFITS

 

1. Retirement Plan/Life Insurance/AD&D

The Executive shall be entitled to participate in all retirement plans and will
be entitled to life insurance and AD&D benefits which other senior executives of
the Company or affiliates of the Company are eligible.

 

2. Long-Term Disability

The Executive shall be entitled to participate in all Long-Term and Life Time
Disability plans which other senior executives of the Company or affiliates of
the Company are eligible.

 

3. Medical/Dental Benefits

The Executive shall be entitled to medical/dental benefits which other senior
executives of the Company or affiliates of the Company are eligible.